

113 S1698 IS: Consortia-Led Energy and Advanced Manufacturing Networks Act
U.S. Senate
2013-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1698IN THE SENATE OF THE UNITED STATESNovember 13, 2013Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for the establishment of clean technology
		  consortia to enhance the economic, environmental, and energy security of the
		  United States by promoting domestic development, manufacture, and deployment of
		  clean technologies.1.Short titleThis Act may be cited as the
			 Consortia-Led Energy and Advanced
			 Manufacturing Networks Act.2.DefinitionsIn this Act:(1)Clean
			 technologyThe term clean technology means a
			 technology, production process, or methodology that—(A)produces energy
			 from solar, wind, geothermal, biomass, tidal, wave, ocean, and other renewable
			 energy sources (as defined in section 609 of the Public Utility Regulatory
			 Policies Act of 1978 (7 U.S.C. 918c));(B)more efficiently
			 transmits, distributes, or stores energy;(C)enhances energy
			 efficiency for buildings and industry, including combined heat and
			 power;(D)enables the
			 development of a Smart Grid (as described in section 1301 of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17381)), including integration
			 of renewable energy sources and distributed generation, demand response, demand
			 side management, and systems analysis;(E)produces an
			 advanced or sustainable material with energy or energy efficiency
			 applications;(F)improves energy
			 efficiency for transportation, including electric vehicles;(G)enhances water security through improved
			 water management, conservation, distribution, and end use applications; or(H)addresses challenges in advanced manufacturing and supply chain integration.(2)ClusterThe term cluster means a
			 network of entities directly involved in the research, development, finance,
			 and commercial application of clean technologies whose geographic proximity
			 facilitates the use and sharing of skilled human resources, infrastructure,
			 research facilities, educational and training institutions, venture capital,
			 and input suppliers.(3)ConsortiumThe
			 term consortium means a clean technology consortium established
			 in accordance with this Act.(4)ProjectThe
			 term project means an activity with respect to which a
			 consortium provides support under this Act.(5)Qualifying
			 entityThe term qualifying entity means—(A)a research
			 university;(B)a Federal or State
			 institution with a focus on developing clean technologies or clusters; and(C)a nongovernmental
			 organization with expertise in translational research, clean technology, or cluster development.(6)SecretaryThe
			 term Secretary means the Secretary of Commerce.(7)Translational
			 researchThe term translational research means the
			 coordination of basic or applied research with technical applications to enable
			 promising discoveries or inventions to achieve commercial application.3.Establishment of
			 clean technology consortia program(a)In
			 generalThe Secretary shall
			 establish and carry out a program to establish clean technology consortia to
			 enhance the economic, environmental, and energy security of the United States
			 by promoting domestic development, manufacture, and deployment of clean,
			 state-of-the-art technologies.(b)ProgramThe Secretary shall carry out the program
			 described in subsection (a) by leveraging the expertise and resources of
			 private research communities, institutions of higher education, industry,
			 venture capital, National Laboratories (as defined in section 2 of the Energy
			 Policy Act of 2005 (42 U.S.C. 15801)), and other participants in technology
			 innovation—(1)to support collaborative,
			 cross-disciplinary research and development in areas not being served by the
			 private sector; and(2)to develop and accelerate the commercial
			 application of innovative clean technologies.(c)Role of the
			 SecretaryThe Secretary shall—(1)carry out and
			 oversee all aspects of the program described in subsection (a);(2)select recipients of grants for the
			 establishment and operation of consortia through a competitive selection
			 process; and(3)coordinate the innovation activities of
			 consortia with activities carried out by the Secretary of Energy, the Secretary
			 of Defense, other Federal agency heads, private industry, and academia,
			 including by annually—(A)issuing guidance
			 regarding national clean technology and development priorities and strategic
			 objectives; and(B)convening a
			 conference relating to clean technology, which shall bring together
			 representatives of Federal agencies, private industry, academia, and other
			 entities to share research and commercialization results, program plans, and
			 opportunities for collaboration.4.Applications(a)In
			 generalTo receive support under this Act, a consortium shall
			 submit to the Secretary an application in such manner, at such time, and
			 containing such information as the Secretary determines to be necessary.(b)EligibilityA
			 consortium shall be eligible to receive support under this Act if—(1)the consortium
			 consists of—(A)1 or more research
			 universities that can demonstrate a significant annual clean technology research budget, entrepreneurial support programs, and technology licensing expertise; and(B)a total of 5 or more
			 qualifying entities that can demonstrate expertise in translational research, clean technology, and cluster development;(2)the members of the
			 consortium have established a binding agreement that documents—(A)the structure of
			 the partnership agreement;(B)a governance and
			 management structure that enables cost-effective implementation of the
			 program;(C)a conflicts of
			 interest policy;(D)an accounting
			 structure that meets the requirements of the Secretary and that may be audited
			 under this Act; and(E)the existence of
			 an external advisory committee;(3)the consortium
			 receives funding from non-Federal sources, such as a State and participants of
			 the consortium, that may be used to support projects;(4)the consortium is
			 part of an existing cluster or demonstrates high potential to develop a new
			 cluster; and(5)the consortium
			 operates as a nonprofit organization or as a public-private partnership under
			 an operating agreement led by a nonprofit organization.(c)SelectionThe Secretary may disqualify an application
			 from a consortium under this Act if the Secretary determines that the conflicts
			 of interest policy of the consortium is inadequate.(d)External
			 advisory committees(1)In
			 generalTo be eligible to
			 receive a grant under this Act, a consortium shall establish an external
			 advisory committee, the members of which shall have extensive and relevant
			 scientific, technical, industry, financial, or research management
			 expertise.(2)DutiesAn external advisory committee
			 shall—(A)review the proposed plans, programs,
			 project selection criteria, and projects of the consortium; and(B)ensure that projects selected by the
			 consortium meet the applicable conflicts of interest policy of the
			 consortium.(3)MembersAn external advisory committee shall
			 consist of—(A)the Secretary;(B)representatives of the members of the
			 consortium; and(C)such representatives of private industry,
			 including entrepreneurs and venture capitalists, as the Secretary and members
			 of the consortium determine to be necessary.5.Grants(a)In
			 generalThe Secretary shall
			 award grants, on a competitive basis, to 6 or more consortia.(b)Terms(1)In
			 generalThe initial term of a
			 grant awarded under this Act shall not exceed 5 years.(2)ExtensionThe Secretary may extend the term of a
			 grant awarded under this Act for a period of not more than 5 additional
			 years.(c)Amounts(1)In
			 generalA grant awarded to a consortium under
			 this Act shall not exceed—(A)$30,000,000 per fiscal year; or(B)the collective contributions of non-Federal entities to the consortium, as described in section 4(b)(3).(2)FlexibilityIn determining the amount of a grant under this section, the Secretary shall consider—(A)the translational research capacity of the consortium;(B)the financial, human, and facility resources of the qualifying entities; and(C)the cluster of which the consortium is a part.(3)Increases in
			 amountsSubject to paragraph (1), a consortium may request an
			 increase in the amount of a grant awarded under this Act at the time the
			 consortium requests an extension of an initial grant.(d)Use of
			 amounts(1)In
			 generalSubject to paragraph
			 (3), a consortium awarded a grant under this Act shall use the amounts to
			 support translational research, technology development, manufacturing
			 innovation, and commercialization activities relating to clean
			 technology.(2)Project
			 selectionAs a condition of receiving a grant under this Act, a
			 consortium shall—(A)develop and make
			 available to the public on the website of the Department of Commerce proposed
			 plans, programs, project selection criteria, and terms for individual project
			 awards;(B)establish conflicts of interest procedures,
			 consistent with those of the Department of Commerce, to ensure that employees
			 and designees for consortium activities who are in decisionmaking capacities
			 disclose all material conflicts of interest, including financial,
			 organizational, and personal conflicts of interest;(C)establish
			 policies—(i)to
			 prevent resources provided to the consortium from being used to displace
			 private sector investment otherwise likely to occur, including investment from
			 private sector entities that are members of the consortium;(ii)to
			 facilitate the participation of private entities that invest in clean
			 technologies to perform due diligence on award proposals, to participate in the
			 award review process, and to provide guidance to projects supported by the
			 consortium; and(iii)to
			 facilitate the participation of parties with a demonstrated history of
			 commercial application of clean technologies in the development of consortium
			 projects;(D)oversee project
			 solicitations, review proposed projects, and select projects for awards;
			 and(E)monitor project
			 implementation.(3)Limitations(A)Administrative
			 expensesA consortium may use
			 not more than 10 percent of the amounts awarded to the consortium for
			 administrative expenses.(B)Prohibition on
			 useA consortium shall not
			 use any amounts awarded to the consortium under this Act to construct a new
			 building or facility.(e)Audits(1)In
			 generalA consortium that receives a grant under this Act shall
			 carry out, in accordance with such requirements as the Secretary may prescribe,
			 an annual audit to determine whether the grant has been used in accordance with
			 this Act.(2)ReportThe
			 consortium shall submit a copy of each audit under paragraph (1) to the
			 Secretary and the Comptroller General of the United States.(3)GAO
			 reviewAs a condition of receiving a grant under this Act, a
			 consortium shall allow the Comptroller General of the United States, on the
			 request of the Comptroller General, full access to the books, records, and
			 personnel of consortium.(4)Reports to
			 CongressThe Secretary shall submit to Congress annually a report
			 that includes—(A)a copy of the
			 audit described in paragraph (1); and(B)any
			 recommendations of the Secretary relating to the clean technology consortia
			 program.(f)Revocation of
			 awardsThe Secretary shall have the authority—(1)to review grants
			 awarded under this Act; and(2)to revoke a grant
			 awarded under this Act if the Secretary determines that a consortium has used
			 the grant in a manner that is not consistent with this Act.(g)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Secretary to carry out this section $100,000,000.(2)RescissionThere is hereby rescinded, from appropriated discretionary funds that remain available to the Secretary for obligation as of the date of enactment of this Act, $100,000,000.